In a proceeding pursuant to Family Court Act article 10, the mother appeals from a dispositional order of the Family Court, Queens County (Ambrosio, J.), dated August 26, 1987, which, after a hearing, found that her children were neglected as a result of her mental condition and released them to her custody under the supervision of the Bureau of Child Welfare for 18 months.
Ordered that the order is reversed, on the law and on the facts, without costs or disbursements, and the petition is dismissed.
Although the period of supervision of 18 months has expired, the adjudication of neglect constitutes a permanent, and significant, stigma. Moreover, the finding of neglect might indirectly affect the appellant’s status in potential future proceedings. Therefore, the instant appeal is not academic.
Turning to the merits, we agree with the appellant that it was not established that the children in question were, or are, ”[n]eglected” within the meaning of Family Court Act § 1012 (f). Although the evidence permits the inference that the mother suffers from a mental illness, it is clear that the mother’s condition has been properly diagnosed, and has been successfully treated to the extent that no threat to the welfare of the children exists (cf, Matter of Moises D., 128 AD2d 775; Matter of Adam, DD., 112 AD2d 493). Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.